Citation Nr: 1755762	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to a bilateral ankle disability.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to a bilateral ankle disability.

5.  Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for headaches, claimed as due to Agent Orange exposure and/or as secondary to a skin condition. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1968, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his spouse provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.




REMAND

The Veteran asserts that his bilateral ankle disability is a result of several instances in service where he twisted either his right or left ankle.  He maintains that he has had problems with his ankles ever since and that they have progressively worsened over the years.  See May 2012 Notice of Disagreement (NOD) and December 2016 Hearing Transcript.  Further, he asserts that his bilateral knee disability is a result of his bilateral ankle disability which changes his gait when he walks.  See id.  

The Veteran was afforded a VA ankles examination in October 2011 and the VA examiner diagnosed him with bilateral ankle arthritis.  The examiner opined that it is less likely than not that the Veteran's current bilateral ankle disability was incurred in or caused by his in-service injuries.  The examiner stated that there was not enough evidence that the Veteran's in-service injuries caused his bilateral ankle condition.  The Board finds this opinion to be insufficient, as it does not adequately address the relevant service treatment records or the Veteran's reports of continuous bilateral pain since his in-service twisting injuries.  Thus, on remand an addendum opinion is needed.  Action on the inextricably intertwined bilateral knee claims is deferred pending this development.

Regarding the Veteran's skin condition, the Veteran asserts that it was incurred during service as a result of his exposure to Agent Orange, which is presumed due to his service in Vietnam.  He also asserts that his headache disability is due to his Agent Orange exposure and/or is a result of his skin condition.  Specifically, he states that prior to an outbreak of his skin condition he experiences "fatigue followed by a headache".  See October 2011 Veteran Statement, May 2012 NOD, and December 2016 Hearing Transcript.  

A May 2009 private treatment record diagnosed the Veteran with folliculitis and an August 2010 VA treatment record noted a May 2010 diagnosis of basal cell carcinoma on his left ear.  Although basal cell carcinoma and folliculitis are not disabilities subject to presumptive service connection based on herbicide agent exposure under 38 C.F.R. § 3.309 (e), that fact alone does not automatically mean that the Veteran's skin disability is not related to his presumed exposure to herbicide agents in Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To this end, the evidence of record shows a history of skin issues, including a January 1967 STR which notes left ear pyoderma; an April 1999 private treatment record which stated "the patient has an area on his arm. Apparently he had skin cancer removed.  Now is coming back;" and a July 2008 private treatment record that diagnosed the Veteran with "benign basaloid cells in the epidermia."  Given the Veteran's statements, the concession of in-service exposure to Agent Orange, the notation of left ear pyoderma in service, the post-service VA and private treatment records noting several instances of skin problems, and the presence of a current disability, the Board finds that a VA examination and medical nexus opinion on direct service connection is also warranted and should be obtained on remand. 

Finally, regarding the Veteran's headache disability, the evidence of record shows sporadic complaints of headaches.  See April 2002, November 2002, and March 2008 private treatment records.  Additionally, an April 2011 VA treatment record diagnosed the Veteran with migraine headaches.  The low threshold for obtaining an examination is again met based on this evidence and in-service herbicide agent exposure.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With the necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Then, obtain an addendum opinion from the October 2011 VA examiner (or other qualified physician, if unavailable) to determine the etiology of the Veteran's bilateral ankle disability.  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this remand, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.  The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle disability had its onset in service or is otherwise etiologically related to his active military service, to include as a result of his August 1966 left ankle sprain and May 1967 right ankle inversion.  In addressing this question, please address and accept as true the Veteran's credible reports of several in-service bilateral ankle injuries and continuous ankle problems during and since the in-service injuries.  See December 2016 Hearing Transcript at 3-4.  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability.  To the extent possible, the Veteran should be scheduled for the examination during an active period of flare of his asserted disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each skin disability diagnosed, to include basal cell carcinoma and folliculitis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to service, to include as a result of treatment for left ear pyoderma in January 1967 and/or conceded herbicide agent exposure.  In addressing this question, the examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

For any diagnosed headache disability, to include migraine headaches, please opine as to whether it is as least as likely as not (50 percent or greater probability) that such disability: (a) had its onset in service or is otherwise caused by service, to include conceded herbicide agent exposure therein; (b) is proximately due to any skin disability service-connected in light of item (4) above; or (c) has been aggravated (permanently worsened) by any skin disability service-connected in light of item (4) above.  In addressing questions (b) and (c), the examiner should address the Veteran's contentions that before an outbreak of his skin condition he experiences "fatigue followed by a headache".  See October 2011 Veteran Statement.  The examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.  A complete rationale must be provided.  If an opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resorting to speculation.

7.  Then, after taking any additional development deemed necessary, to include seeking a medical opinion on the etiology of the Veteran's bilateral knee disabilities if any ankle disability is service connected, readjudicate the issues on appeal.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

